Appeal by the defendant from a judgment of the County Court, Suffolk County (Copertino, J.), rendered February 13, 1985, convicting him of robbery in the first degree (two counts), upon his plea of guilty, and imposing sentence.
*864Ordered that the judgment is affirmed.
We have reviewed the record, including the defendant’s pro se brief, and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). Mollen, P. J., Bracken, Lawrence and Sullivan, JJ., concur.